Name: Council Regulation (EEC) No 2031/81 of 13 July 1981 fixing the minimum price for soya beans for the 1981/82 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 7 . 81 Official Journal of the European Communities No L 200/7 COUNCIL REGULATION (EEC) No 2031/81 of 13 July 1981 fixing the minimum price for soya beans for the 1981/82 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 For the 1981 /82 marketing year, the minimum price for soya beans referred to in Article 2 (4) of Regulation (EEC) No 1614/79 shall be 41-63 ECU per 100 kilo ­ grams . Article 2 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), and in particular Article 2 (4) thereof, Having regard to the proposal from the Commis ­ sion (2), Whereas Article 2 (4) of Regulation (EEC) No 1614/79 provides that the Council shall each year fix a minimum price for soya beans ; whereas the price is fixed so as to guarantee sales for bean producers at a price as close as possible to the guide price, taking into account market fluctuations and the cost of trans ­ porting the beans from the production areas to the processing areas ; Whereas, in order to achieve the abovementioned objective, this minimum price must be fixed for a standard quality and a well-defined marketing stage, The price referred to in Article 1 shall apply to beans which meet the criteria referred to in Article 2 of Council Regulation (EEC) No 2030/81 of 13 July 1981 fixing the guide price for soya beans for the 1981 /82 marketing year (3). The said price shall relate to goods ready for dispatch from the production areas. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 July 1981 . For the Council The President Lord CARRINGTON (!) OJ No L 190, 28 . 7 . 1979, p . 8 . (2 ) OJ No C 75, 3 . 4. 1981 , p . 21 . (3 ) See page 6 of this Official Journal .